Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of species election (formula I, see page 2) in the reply filed on 07/15/2021 is acknowledged. Claims 3-5, 7-15 and 18 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3-5 and 7-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The currently amended claims depend from a later claim which do not refer to a preceding claim as stated in MPEP 608.01(n). Thus these claims fail to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-5, 7-15 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and to laws of nature/natural phenomena without significantly more. 
ELIBIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A Prong 1
Claim 18 recites obtaining information on subject’s diabetes comprising determining diabetes onset risk of the subject is high when a measured value of an ability to uptake sterol per unit volume of the biological sample is less than or equal to a predetermined threshold and determining the diabetes onset risk is low when the measured value of the ability to uptake sterol per unit volume of the biological is higher than the predetermined threshold, which constitutes abstract ideas, specifically abstract mental processes. Further, the claims recite specific numerical levels, i.e., cutoff or threshold levels, which are mathematical concepts. 
The above recitations would read on mental processes insofar as such observation of information could take place wholly in the human mind, or by a human using pen or paper; for example, this could read on a human reading marker levels off a chart and thinking about the marker levels in relation to a reference level (e.g., forming an observation/evaluation/judgment/opinion reading whether the marker levels are different from the reference level). 
Additionally, claim 18 recites “obtaining information on subject’s diabetes” from “lipoprotein’s ability to uptake sterol in a biological sample of a subject”. The natural correlation between lipoprotein’s ability to uptake sterol (e.g., cholesterol) in a biological sample and diabetes can be categorized as a law of nature/natural phenomenon; this is a judicial exception as the correlation exists naturally that lipoprotein’s has a natural ability to uptake cholesterol. In addition, the recitation of “wherein the subject is a subject without a history of cardiovascular disease”. The natural correlation between subject’s diabetes and the subject having no history of cardiovascular disease can be categorized as a natural correlation. 
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.

Step 2A Prong 2
The judicial exception(s) is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. As discussed above, the statement that the subject is a subject without a history of cardiovascular disease does not clearly go beyond natural correlation: these are judicial exceptions and not a practical application thereof. 
	Claim 18 recites measuring lipoprotein’s ability to uptake sterol in a biological sample of a subject wherein the measurement step comprises the steps of preparing lipoprotein incorporating labeled sterol by contacting the lipoprotein in the biological sample with the labeled sterol; and measuring the ability to uptake the labeled sterol based on the label of the label of the labeled sterol incorporated into the lipoprotein. However, such steps of detecting the markers in a sample are insufficient to integrate the judicial exceptions because the purpose is merely to obtain data that is necessary for use of the recited judicial exception and is recited at a high level of generality of labeled sterol. Such steps that merely “add insignificant extra-solution activity to the judicial exception” are insufficient to integrate the exception into a practical application. Data gathering steps typically constitute such insignificant extra-solution activity. See Mayo (concluding that additional element of measuring metabolites of a drug administered to a patient was extra-solution activity); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (holding that mere data gathering is insufficient to confer patent eligibility). Therefore, the measuring step of claim 18 would be insufficient to integrate the judicial exceptions. 
Here, the “measuring” steps, including the recited methods of claim 18, do not go beyond insignificant presolution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). 
There are no subsequent steps recited that would be performed depending on the results of the assay. As in Mayo, there is no requirement that a doctor act on the results of the method. Rather, the claims merely inform a relevant audience about the judicial exception, at most amounting to a suggestion that the doctor should take those laws into the account when treating the patient. There are no subsequent steps recited that would practically apply the method depending on the results of the method, i.e. process steps that integrate the natural principle into the method and assure that it is applied in some practical manner.
For all of these reasons, there are no additional elements that integrate the judicial exception into a practical application.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
In addition to the judicial exceptions, the claims also recite steps of preparing lipoprotein incorporating labeled sterol by contacting the lipoprotein in the biological sample with the labeled sterol; and measuring the ability to uptake the labeled sterol based on the label of the labeled sterol incorporated into the lipoprotein. As noted above, such data gathering steps of using labeled sterol are recited at a high level of generality and are not limited, for example, to any specific or unconventional testing technique. Limitations that are necessary for all practical applications of a judicial exception, such that everyone practicing the judicial exception would be required to perform those steps or every product embodying that judicial exception would be required to include those features, would not be sufficient to confer patent eligibility.
In this case, everyone practicing the judicial exception would need to determine the levels of the cholesterol.
With regard to claims 3-5 and 7-15, Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
With regard to claims 3-5 and 7-15, Harada et al. (US2016/0109469A1, published 04/21/2016, IDS submitted 09/15/2019) teach measuring a lipoprotein’s capacity to accept cholesterol including the steps of bringing a lipoprotein in a sample into contact with labeled cholesterol to incorporate the labeled cholesterol into the lipoprotein (see abstract). Harada et al. teach labeled cholesterol into the high-density lipoprotein, the step of forming the complex, and the step of measuring the label are performed in a cell-free system (see bottom of para. [0010]). Harada et al. teach separating a blood sample by any known method such as polyethylene glycol (PEG) (see para. [0023]). Harada et al. teach fluorescence-labeled cholesterol (see Formula 3, para. [0031]). Harada et al. teach a solid phase to allow the antibody that binds to a lipoprotein to be immobilized (see para. [0055]). 
In addition, Rohatgi et al. (“HDL Cholesterol Efflux Capacity and Incident Cardiovascular Events”, N Engl. J. Med., 2014 December 18; vol. 371 (25): pages 2383-2393) teach Cholesterol efflux capacity was assessed by measuring the efflux of fluorescence-labeled cholesterol from J774 macrophages to apolipoprotein B and the fluorescence-labeled reagent, termed boron dipyrromethene difluoride (BODIPY) cholesterol (page 3, paras. 3-4). 
Sarzynski et al. (“Effects of Increasing Exercise Intensity and Dose on Multiple Measures of HDL (High-Density Lipoprotein) Function”, Arterioscler. Thromb. Vasc. Biol., 2018; vol. 38, pages 943-952, April 2018) teach boron dipyrromethene difluoride-labeled cholesterol efflux capacity (see abstract under approach and results). Sarzynski et al. teach the efflux of BODIPY-labeled cholesterol from J774 macrophages to apoB depleted plasma (STRRIDE-PD) or serum (E-MECHANIC) was measured using a high throughput  cell-based assay performed in 96-well plates (page 945, left col., para. 3). Sarzynski et al. teach STRRIDE-PD is nonsmoking adults with no history of CVD aged 18 to 65 (see page 944, left col., para. 1). 
Liu et al. (“Synthesis of Cholesterol Analogs Bearing BODIPY Fluorophores by Suzuki or Liebeskind-Srogl Cross Coupling and Evaluation of Their Potential for Visualization of Cholesterol Pools”, 2014 September 22, vol., 15(14), 2087-2096, cited pages 1-25) teach in J774 cells that BODIPY-cholesterol underwent efflux at an almost identical rate to HDL as [3H]-cholesterol (page 5, para. 2 and Fig. 4). Liu et al. further teach labeled cholesterol of claims 8-9 wherein a-c are zeros and R1 is alkylene group having 1-6 carbon atoms which may have a methyl group (see compound 1 on page 21).
When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in such steps that distinguishes them from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein. See also MPEP 2106.05(g). Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and measuring steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)).
In view of the above evidence, the claimed steps of measuring markers do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. 
The additional steps also fail to effect a transformation or reduction of a particular article into a different state or thing; nor do they involve the use of a particular machine.
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 that Harada does not disclose that a sterol uptake ability of a lipoprotein is measured to determine diabetes onset risk and the examiner has found that preparing lipoprotein incorporating labeled sterol by contacting the lipoprotein in the biological sample of a subject without a history of cardiovascular disease with the labeled sterol as being novel (e.g., claim 2 has not been rejected under 102). 
The arguments are not found to be persuasive for the following reasons. The recitation of obtaining information on subject’s diabetes from lipoprotein’s ability to uptake sterol in a biological sample of a subject is a natural correlation of lipoprotein’s ability to uptake cholesterol in diabetic patients. In addition, the use of labeled sterol is insufficient to integrate the judicial exceptions (the natural correlation of lipoprotein’s ability to uptake sterol in diabetic patients) because the purpose is merely to obtain data that is necessary for use of the recited judicial exception and is recited at a high level of generality. Such steps that merely “add insignificant extra-solution activity to the judicial exception” are insufficient to integrate the exception into a practical application. Data gathering steps typically constitute such insignificant extra-solution activity.
In addition, the recitation of “wherein the subject is a subject without a history of cardiovascular disease” is also natural correlation that diabetic patients can have no history of cardiovascular disease. 
With regard to the double patenting rejections, they are hereby withdrawn in view of Applicant’s amendments. 
	  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635